              IN THE UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF ARKANSAS
                        CENTRAL DIVISION

CHARLES E. ASKEW                                               PLAINTIFF

v.                          No. 4:19-cv-114-DPM-JTR

ROCK REGION METRO; CHARLES
FRAZIER*; CHARLES JACKSON;
DONNA BOWERS; WILSON VAUGHN;
and TINA MOSLEY                                           DEFENDANTS

                                  ORDER
        The   Court    adopts    Magistrate   Judge    Ray's    unopposed
recommendation, Ng 60. FED. R. CIV. P. 72(b) (1983 addition to advisory
committee notes).      Defendants' motion to dismiss, Ng 57, is partly
granted and partly denied. The following claims are dismissed without
prejudice:     Askew' s municipal liability claim against Rock Region
Metro; his official capacity claims against Frazier, Jackson, and Bowers;
and his official and individual capacity claims against Vaughn.
Askew's individual capacity First Amendment retaliation claims and
civil conspiracy claims against Frazier, Jackson, and Bowers go
forward.




*   The Court directs the Clerk to correct the spelling of Frazier's name.
So Ordered.



              D .P. Marshall Jr."
              United States District Judge




               -2-
